Exhibit 10.2

COMMONWEALTH OF MASSACHUSETTS

OFFICE OF THE SECRETARY OF THE COMMONWEALTH

SECURITIES DIVISION

ONE ASHBURTON PLACE, 17TH FLOOR

BOSTON, MASSACHUSETTS 02108

 

     )          IN THE MATTER OF:   )        )      PRUDENTIAL EQUITY GROUP,
LLC,   )      Formerly Known As PRUDENTIAL SECURITIES   )      DOCKET NO.
E-2003-075 INCORPORATED   )        )      Respondent.   )           )     

CONSENT ORDER

This Consent Order (“Order”) is entered into by the Massachusetts Securities
Division (“Division”) and Respondent Prudential Equity Group, LLC, formerly
known as Prudential Securities Incorporated (“Respondent”) with respect to the
administrative complaint (“Complaint”) filed against Respondent in which the
Enforcement Section of the Division alleges that the Respondent has violated the
Massachusetts Uniform Securities Act, M.G.L. c. 110A (“Act”) and the
corresponding regulations promulgated thereunder (“Regulations”). This Order is
the final settlement of those allegations set forth in the Complaint.

On August 28, 2006 Respondent submitted an Offer of Settlement (the “Offer”) for
the purpose of disposing of only those allegations set forth in the Complaint.
Solely for the purpose of settlement, the Respondent admits to the Division’s
Statements of Fact set out in the Offer and consents to the entry of this Order.
Therefore, the Division sets forth the following facts and legal conclusions:



--------------------------------------------------------------------------------

I. JURISDICTION AND AUTHORITY

1. The Massachusetts Securities Division is a division of the Office of the
Secretary of the Commonwealth with jurisdiction over matters relating to
securities, as provided for by the Act.

2. The Act authorizes the Division to regulate: (a) the offers and/or sales of
securities; (b) those individuals offering and/or selling securities; and
(c) those individuals transacting business as registered agent-dealers and
investment advisers within the Commonwealth.

3. The Division brings this action pursuant to the enforcement authority
conferred upon it by Section 407A of the Act and M.G.L. c. 30A, wherein the
Division has the authority to conduct an adjudicatory proceeding to enforce the
provisions of the Act and all corresponding Regulations promulgated thereunder.

II. RESPONDENT

4. Prior to July 1, 2003, Prudential Securities Incorporated (“PSI”) was a
wholly-owned broker-dealer subsidiary of Prudential Financial, Incorporated
(“Prudential Financial”). Prudential Financial is a publicly-owned holding
company traded on the New York Stock Exchange (“NYSE”). On July 1, 2003, PSI
transferred the assets relating to its U.S. retail securities brokerage
operations to a newly formed holding company, now named Wachovia Securities
Financial Holdings, LLC (“WSFH”). Prudential Financial presently owns 38% of
WSFH and Wachovia Corporation owns 62% of WSFH. Since July 1, 2003, PSI’s former
U.S. retail securities brokerage business has operated as part of Wachovia
Securities, LLC. Following the asset transfer, PSI converted from a stock
corporation into a limited liability company and was renamed Prudential Equity
Group, LLC (“PEG”). PEG is a broker-dealer registered with the Securities and
Exchange Commission (“SEC”) pursuant to Section 15(b) of the Securities

 

2



--------------------------------------------------------------------------------

Exchange Act of 1934 and is a member of the National Association of Securities
Dealers (“NASD”) and the NYSE. Prudential Financial continues to indirectly own
100% of the equity interest in PEG. PEG is a registered broker-dealer in
Massachusetts, Central Registration Depository Number 7471, with a main business
address of One New York Plaza, 15th Floor, New York, New York 10292-2015.

III. INITIATION OF FORMAL INVESTIGATION

5. In July of 2003, the Division received information from a former PSI
registered agent alleging that certain registered agents of the PSI Boston
branch office were engaged in market timing of mutual fund shares, PSI
management knew of this activity, and PSI failed to take the necessary action to
stop it.

6. These PSI registered agents included Martin Druffner, Skifter Ajro and Justin
Ficken (the “Druffner Group”).

7. The former registered agent alleged that the Druffner Group made a
multi-million dollar business out of trading in and out of mutual funds to make
quick profits at the expense of long-term shareholders and on behalf of
sophisticated clients, primarily large hedge funds.

8. The former registered agent further indicated that trades and exchanges were
routinely placed by these PSI registered agents on a daily basis between 3:30
and 4:00 p.m.

9. The trading volume was so excessive that certain PSI operations employees
were instructed to only work on putting these trades through.

10. The former registered agent also alleged that the market timers in the PSI
Boston office were given preferential treatment including, re-assigned accounts,
assistants and bonuses.

 

3



--------------------------------------------------------------------------------

11. Furthermore, the former registered agent alleged that PSI management was not
concerned with eliminating market timing at the Boston branch because of the
revenue it generated.

12. Based on this initial information and evidence obtained by the Division
regarding PSI’s Boston branch, on September 3, 2003 the Division forwarded PSI a
subpoena duces tecum for records and authorized a formal investigation into PSI
to determine whether certain business practices had violated provisions of the
Act.

13. Beginning in at least September 1999 and continuing through at least June
2003 (“Relevant Time Period”), the Division uncovered that certain PSI Boston
registered agents used deceptive trading practices to conceal their identities,
and those of their customers, to evade mutual funds’ prospectus limitations on
market timing.

IV. STATEMENTS OF FACT

A. PSI’s Knowledge of the Disruptive Impact of Market Timing

14. Prior to 1998, PSI did not have a formal market timing policy.

15. PSI understood that market timing and excessive short-term trading could
make it difficult for fund managers to implement investment strategies.

16. In 1999, PSI registered agents were prohibited from market timing activity
within the PruChoice product that PSI offered.

17. The market timing prohibition applied to all wrap fee programs and defined
market timing to include more than one trade per quarter or more than four
trades per year.

18. All large purchases and redemptions within the PruChoice product were
carefully scrutinized by PSI, and the Druffner Group’s market timing accounts
within the wrap products were terminated.

 

4



--------------------------------------------------------------------------------

19. The policy did not apply to non-proprietary mutual funds unless they were
purchased and sold in a wrap fee program.

B. PSI’s Obligations to Mutual Fund Companies

20. PSI settled its trades through the National Securities Clearing
Corporation’s Fund/SERV system (“Fund/SERV”).

21. The degree of information that a mutual fund company received from PSI
varied depending on the “networking level” chosen by PSI.

22. The information provided via Fund/SERV generally included, among other
things, a financial adviser number identifying the registered agent(s) (“FA
number”), the registered agent(s) name, the client’s account number, and the
client’s name.

23. During the Relevant Time Period, certain mutual fund companies regularly
sought PSI’s assistance to stop registered agents from market timing using, in
part, the information received via Fund/SERV to identify the registered agent
and/or client.

24. The mutual fund companies would submit written requests to PSI directing
that a registered agent be stopped by either identifying the registered agent(s)
by name or FA number, or by identifying the client by name or account number.

C. PSI’s Failure to Supervise the Boston Branch

25. Mutual fund companies identified registered agents within PSI, and
specifically the Boston branch, as known market timers.

26. Mutual fund companies sent PSI numerous letters and e-mails advising that
they would block certain registered agents from trading shares of mutual funds
due to market timing activity or requesting PSI’s assistance in blocking such
activity.

27. Despite these warning and/or termination letters, PSI registered agents,
specifically members of the Druffner Group, engaged in a deceptive scheme and
course of business to expand their hedge fund clients’ timing capacity in
various mutual funds.

 

5



--------------------------------------------------------------------------------

28. The Division has evidence that the Druffner Group acquired additional FA
numbers, obtained multiple account numbers, utilized different tax
identification numbers, and journaled money from one account to another in order
to circumvent the mutual funds’ market timing defenses.

29. PSI branch management had the capability to stop the market timing
activities of the Druffner Group, but failed to take the necessary action to
adequately supervise the registered agents.

D. Failure to Prevent the Issuance of New FA numbers for the Purpose of Market
Timing

30. Once a mutual fund company blocked a registered agent by FA number for
market timing, one way to avoid the block was to trade with a different FA
number.

31. Because mutual fund companies were trying to block the market timing trades
of the Druffner Group, as identified by their FA numbers, the Druffner Group
obtained multiple FA numbers to avoid detection.

32. Prior to June 2002, the Druffner Group could obtain new FA numbers by making
an oral request to a PSI branch manager, administrative manager or directly to
the commissions department.

33. Boston branch manager(s) approved and delegated approval for the issuance of
new FA numbers for the Druffner Group.

34. In addition to individual FA numbers, all three members of the Druffner
Group were issued a “Joint” FA number and used these “Joint” FA numbers to
execute trades and avoid detection.

 

6



--------------------------------------------------------------------------------

35. All three individual members of the Druffner Group were issued an “Also” FA
number and used these “Also” FA numbers to execute trades and avoid detection.

36. On June 21, 2002, PSI issued a new policy for obtaining additional FA
numbers, Joint FA numbers and “Also” FA numbers.

37. PSI required a “FA Production Number Request/Change Form” to be completed
and a business rationale given for such a request.

38. The request for an additional FA number required approval from both the
branch manager and the regional business manager.

39. Even after the new 2002 policy, the Boston branch manager approved and
delegated approval for the issuance of new FA numbers for members of the
Druffner Group.

40. The Division has evidence that the Druffner Group sought to obtain these
additional FA numbers as a tool to conceal their identities as market timers.

41. The Druffner Group continued to obtain additional FA numbers by alleging
that the new numbers were needed for commission splits.

42. However, at all times the overall commission split for the Druffner Group
remained: Druffner 70%, Ficken 20% and Ajro 10% regardless of which FA number
the group utilized for an account, an individual trade or an exchange.

43. The Druffner Group created their own pool of FA numbers with which to trade
in direct violation and avoidance of the PSI policy that was intended to
eliminate the use of multiple FA numbers to evade the mutual funds’ market
timing police.

44. The Boston branch manager knew, or should have known, that the Druffner
Group’s purpose for requesting new FA numbers was to further the market timing
activity.

 

7



--------------------------------------------------------------------------------

45. PSI did not make inquiries either during branch audits or at any other time
as to the issuance of multiple FA numbers such as: the Ajro/Druffner number, the
Druffner/Ajro number, the Druffner/Ficken number, the Ficken/Druffner number,
the Ajro/Ficken number, the Ficken/Ajro number, the Druffner/Ficken/Ajro group
number, the Druffner “Also” number, the Ficken “Also” number, or the Ajro “Also”
number.

46. Moreover, PSI made no formal compliance inquiry into these matters and
failed to prevent the Druffner Group from trading in violation of the trading
limitations imposed by the mutual fund companies.

E. Failure to Prevent the Use of Different Branch Prefixes for the Purpose of
Market Timing

47. The primary account prefixes at PSI’s Boston branch were OBB and 041.

48. Many mutual fund companies would initially only block the OBB and 041
prefixes associated with the Boston branch and the Druffner Group’s FA numbers.

49. The Druffner Group requested that their market timing clients’ accounts be
established with different branch prefixes (other than the Boston branch’s
primary prefixes), such as ERS, TMT, TMU, BTL, and ERE, to effectively expand
the number of FA numbers at their disposal.

50. The use of branch prefixes other than OBB and 041 allowed the Druffner Group
to multiply the number of available FA numbers and continue excessive short-term
trading.

51. PSI received numerous market timing warning and termination letters from
mutual fund companies identifying many of the multiple combinations of FA
numbers associated with different branch prefixes utilized by the Druffner
Group.

52. These communications expressed frustration with PSI registered agents for
obtaining multiple FA numbers and the failure of PSI to curtail this activity.

 

8



--------------------------------------------------------------------------------

53. PSI branch management was aware that the Druffner Group’s multiple FA
numbers were used to circumvent mutual funds’ market timing restrictions.

54. Through the use of the multiple FA numbers, the Druffner Group was able to
continue to engage in the market timing activity that the mutual fund companies
sought to block.

55. Although certain mutual fund companies communicated their knowledge of the
Druffner Group’s tactics to PSI, no formal compliance inquiry resulted.

56. The failure of PSI to take effective action after notification by mutual
fund companies allowed the Druffner Group to continue violating mutual fund
policies and procedures regarding market timing.

F. Failure to Prevent the Opening of New Accounts for the Purpose of Market
Timing

57. If a mutual fund company blocked trading privileges by account number rather
than FA number, the Druffner Group often set up new account numbers, journaled
money to the new accounts and continued to execute market timing transactions
within the new accounts until blocked.

58. The Druffner Group opened new accounts on a regular basis for hedge fund
clients.

59. For example, one hedge fund client had approximately 80 different accounts
opened by the Druffner Group.

60. The Division has evidence that most of these different accounts were
established for the purpose of avoiding detection by mutual fund companies and
continuing the market timing activity.

 

9



--------------------------------------------------------------------------------

61. Maintaining a large number of accounts gave the Druffner Group the ability
to trade after a mutual fund company blocked a particular account number for
market timing activity.

62. The opening of new offshore and international hedge fund accounts required
multiple approvals from PSI departments above the branch manager.

63. Regional and branch manager personnel did not question the Druffner Group as
to the business rationale for opening so many accounts on behalf of one client,
particularly in light of mutual fund companies’ warning and/or termination
letters repeatedly shutting down account numbers previously opened.

64. In order to avoid suspicion, both internally at PSI and with the mutual
funds’ market timing police, the Druffner Group advised clients to establish new
accounts in a different name and, to the extent possible, utilize a different
tax identification number for the new accounts.

65. This tactic served to prevent all the accounts from being identified as
belonging to the same client, thereby hindering the mutual fund companies from
successfully blocking the trading by the client name or a particular tax
identification number.

66. While branch management continued to approve multiple account numbers for
the Druffner Group, PSI continued to receive numerous warning or block letters
from mutual fund companies specifically identifying the use of multiple account
numbers by the Druffner Group’s clients.

 

10



--------------------------------------------------------------------------------

G. Failure to Detect and Prevent the Journaling of Money Between Accounts

67. When a mutual fund company blocked one account, the Druffner Group would
often journal the client’s money to another account to avoid detection by the
market timing police and continue trading, at all times, despite notice from the
mutual fund company to stop.

68. Boston branch managers routinely approved the journaling of money between
client accounts for the Druffner Group, failing to recognize that the purpose of
each request was to fund new accounts in order to avoid detection by the mutual
fund market timing police.

69. PSI branch management knew that multiple account numbers were established
for each of the Druffner Group’s hedge fund clients engaged in market timing and
did not make a reasonable inquiry into the frequent journaling of money between
those accounts.

H. Failure to Prevent Multiple Accounts Established Under Client Tax
Identification Numbers

70. The Division has evidence that the Druffner Group recommended that hedge
fund clients utilize different tax identification numbers and establish
different account registrations in order to circumvent market timing
restrictions.

71. The Druffner Group established multiple accounts for one client and, even
though the accounts had the same tax identification number, each account would
have a different account registration.

72. For example, a hedge fund client of the Druffner Group had one of its tax
identification numbers associated with three different accounts, each with a
different registration.

73. The Division has evidence that the Druffner Group facilitated the
establishment of different account registrations utilizing the same or different
tax identification numbers in order to circumvent market timing restrictions.

 

11



--------------------------------------------------------------------------------

74. This served to prevent all the accounts from being identified as belonging
to the same client, thereby hindering the mutual fund companies from
successfully blocking the trading activity by the client.

75. PSI branch management failed to recognize that the Druffner Group was
manipulating registrations to further the market timing activity.

76. Mutual fund companies made PSI aware that registered agents were engaged in
this practice, yet PSI took no effective measures to stop it.

I. Failure to Detect and Prevent Trading Below Thresholds

77. While market timing can occur in any mutual fund, attention is drawn to a
fund that experiences large and frequent transactions.

78. As a result, the Division has evidence that mutual fund companies
established various thresholds for trades, which were dependent on the nature
and size of a fund.

79. The mutual fund companies viewed trading at or above these thresholds as a
“trigger” to identify potential market timing activity.

80. PSI branch management failed to detect a pattern by the Druffner Group of
journaling money between multiple accounts of the same client in order to split
transactions into dollar amounts that would fall below the mutual fund
companies’ thresholds.

81. PSI branch management failed to identify a pattern employed by the Druffner
Group to place multiple trades for one client below certain thresholds to avoid
detection.

J. PSI’s Market Timing Policies

82. On November 15, 2000 PSI registered agents received a memo titled “New
Policy on Market Timing Based Trading for Prudential Mutual Funds.” Market
timing in wrap products was defined to be more than one round trip per quarter
or more than four round trips per year.

 

12



--------------------------------------------------------------------------------

83. According to the new 2000 PSI policy, market timing was prohibited in
PruChoice, Target and Strategic Partners funds and stated: “We will continue to
monitor excessive trading activity and may refuse purchase orders or exchanges
into our Funds if any person, group or commonly controlled account as described
in our Fund prospectuses.”

84. On January 8, 2003, PSI issued a market timing policy stressing
“inappropriate timing activities will continue to be monitored by the product
manufacturer.” (emphasis in the original)

85. PSI will comply with the manufacturer’s restriction requests and such
restrictions “will be applied to all associated FA numbers, including joint and
also numbers.” (emphasis in the original)

86. The January 2003 market timing policy also stated clearly:

 

  i. Cases involving multiple or subsequent notices, or attempted or actual
circumventions of this policy will be reviewed by Law, Compliance and Risk
Management for determination of appropriate disciplinary action(s). This
includes any attempts to circumvent this policy through the use of manipulative
techniques designed to avoid detection of certain trading activity by product
manufacturers. For example, executing transactions through an “also” number or
joint production number in order to conceal the identity of the Financial
Advisor, or opening new accounts to conceal the identity of the client. Under
any of these circumstances Financial Advisors will be subjected to disciplinary
action(s) including, but not limited to, the following:

 

  •   Commission forfeiture,

 

  •   Issuance of a Memo of Education,

 

  •   Issuance of a Memo of Caution,

 

  •   Issuance of a Compliance Directive, and/or

 

  •   Termination of Employment.

(emphasis in the original)

 

13



--------------------------------------------------------------------------------

K. PSI Failed Effectively to Implement Policy Change

87. Notwithstanding the 2003 market timing policy, members of PSI’s mutual fund
exchange desk were given no formal compliance training with respect to this or
any other market timing policy.

88. The 2003 market timing policy was a continuation of PSI’s existing procedure
regarding mutual fund companies’ requests to block market timing by registered
agent FA number and/or by client account number.

89. PSI took the position that the duty of monitoring detection of market timing
activities was the responsibility of the mutual fund companies in which the
transactions occurred.

90. Certain of PSI branch management continued to approve additional FA numbers,
new accounts for existing market timing clients, and the journaling of money
between market timing accounts for the registered agents engaged in market
timing activity.

91. At no time were any members of the Druffner Group, or any other PSI
registered agents, subjected to any of the disciplinary actions set out in the
2003 policy.

92. The Division has evidence that the Druffner Group continued to engage in the
acts and practices integral to their market timing strategy, yet prohibited by
the 2003 policy.

93. PSI failed to implement an effective compliance inquiry into the acts and
practices exhibited by the Druffner Group and failed to meaningfully implement
the new market timing policy.

L. Failure to Supervise Market Timing Activity

94. PSI branch management is responsible for the conduct of its registered
agents at the Boston branch and the supervision of the registered agents within
that office.

95. Branch managers, regional business managers, risk and compliance personnel
were made aware of the market timing practices by the Druffner Group.

 

14



--------------------------------------------------------------------------------

96. While PSI implemented policies during the relevant time period, PSI branch
management failed to effectively stop the market timing practices of the
Druffner Group.

97. PSI branch management approved the Druffner Group’s requests for additional
FA numbers, new account numbers, and the journaling of money that furthered the
scheme by the registered agents to continue market timing.

98. As a result, Druffner became the largest producer at the Boston branch and
one of PSI’s highest producing registered agents.

99. PSI branch management failed to prevent the Druffner Group from utilizing
tactics such as those noted above, which allowed them to obscure their
identities and conceal the identities of their clients.

100. PSI’s branch management failed to make reasonable inquiries in response to
red flags and consequently failed to take corrective action allowing the clients
of the Druffner Group to continue their market timing activity, which profited
both the Druffner Group and PSI.

V. VIOLATIONS OF LAW

A. Count I: Violations of § 101

1. Section 101 of the Act states:

It is unlawful for any person, in connection with the offer, sale, or purchase
of any security, directly or indirectly

(1) to employ any device, scheme, or artifice to defraud;

(2) to make any untrue statement of a material fact or to omit to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they are made, not misleading, or

(3) to engage in any act, practice, or course of business which operates or
would operate as a fraud or deceit upon any person.

 

15



--------------------------------------------------------------------------------

2. Respondent violated Section 101 of the Act because PSI knowingly failed to
detect the fraudulent scheme that Boston branch registered agents were engaged
in to circumvent market timing controls for the benefit of the company and to
the detriment of long-term shareholders.

3. The Respondent’s conduct as described above shows that the Respondent failed
to reasonably supervise its registered agents and employees to assure compliance
with this chapter.

B. Count II: Violations of § 204(a)(2)(G)

1. Section 204(a)(2)(G) of the Act states:

(a) The secretary may by order impose an administrative fine or censure or deny,
suspend, or revoke any registration or take any other appropriate action if he
finds (1) that the order is in the public interest and (2) that the applicant or
registrant or, in the case of a broker-dealer or investment adviser, any
partner, officer, or director, any person occupying a similar status or
performing similar functions, or any person directly or indirectly controlling
the broker-dealer or investment adviser:—

(G) has engaged in any unethical or dishonest conduct or practices in the
securities, commodities or insurance business;

2. Respondent violated Section 204(a)(2)(G) of the Act because it failed to
reasonably supervise its registered agents and employees thereby engaging in
unethical and dishonest practices in the securities business.

C. Count III: Violations of § 204(a)(2)(J)

1. Section 204(a)(2)(J)of the Act states:

The secretary may by order deny, suspend, or revoke any registration if he finds
(1) that the order is in the public interest and (2) that the applicant or
registrant

(J) has failed reasonably to supervise agents, investment adviser
representatives or other employees to assure compliance with this chapter;…

 

16



--------------------------------------------------------------------------------

2. Respondent violated Section 204(a)(2)(J) of the Act because PSI failed to
reasonably supervise the Druffner Group and failing to prevent its registered
agents from utilizing tactics to obscure their identities and conceal the
identities of their clients, which furthered the fraudulent market timing
scheme.

D. Count IV: Violations of 950 CMR § 12.204(1)(a)(28)

1. 950 CMR § 12.204(1)(a)(28) states in pertinent part:

(1) Dishonest and unethical practices in the securities business.

(a) Broker-dealers. Each broker-dealer shall observe high standards of
commercial honor and just and equitable principles of trade in the conduct of
its business. Acts and practices, including, but not limited to the following,
are considered contrary to such standards and constitute dishonest or unethical
practices which are grounds for imposition of an administrative fine, censure,
denial, suspension or revocation of a registration, or such other appropriate
action:

28. Failing to comply with any applicable provision of the NASD Rules of Fair
Practice or any applicable fair practice or ethical standard promulgated by the
SEC or by a self-regulatory organization approved by the SEC.

2. NASD Conduct Rule 2110 provides:

A member, in the conduct of his business, shall observe high standards of
commercial honor and just and equitable principles of trade.

3. IM-2310-2. Fair Dealing with Customers provides a guide describing some
practices that violate the “responsibility for fair dealing” including among
other things:

(3) Trading in Mutual Fund Shares

Trading in mutual fund shares, particularly on a short-term basis. It is clear
that normally these securities are not proper trading vehicles and such activity
on its face may raise the question of Rule violation.

4. NASD Conduct Rule 3010 provides in pertinent part:

Each member shall establish and maintain a system to supervise the activities of
each registered agent and associated person that is reasonably designed to
achieve compliance with applicable securities laws and regulations, and with
applicable NASD Rules. Final responsibility for proper supervision shall rest
with the member.

 

17



--------------------------------------------------------------------------------

5. The Respondent violated NASD Rule 2110 and 950 CMR § 12.204(1)(a)(28) by
failing to effectively prevent the fraudulent tactics utilized by the Druffner
Group in furtherance of the market timing scheme.

6. The Respondent violated NASD Rule 3010 and 950 CMR § 12.204(1)(a)(28) by
failing to detect and prevent the Druffner Group from engaging in a fraudulent
scheme to market time; failing to have written supervisory procedures that
adequately assured compliance with federal and state securities laws; failing to
meaningfully enforce existing supervisory policies and procedures; and by
failing to take reasonable corrective action in response to repeated warnings by
mutual fund companies.

7. Accordingly, by failing to comply with 950 CMR § 12.204(a)(28) and the
provisions of the NASD Conduct Rules, Respondent engaged in unethical or
dishonest practices in the securities business.

E. Count V: Violations of 950 CMR §12.203(3)(a)

1. 950 CMR § 12.203(3)(a) states in pertinent part:

Each broker-dealer must comply with the supervision requirements set forth in
the NASD’s Rules of Fair Practice.

2. The Respondent violated NASD Rule 3010 and 950 CMR § 12. 12.203(3)(a) by
failing to detect and prevent the Druffner Group from engaging in a fraudulent
scheme to market time; failing to have written supervisory procedures that
adequately assured compliance with federal and state securities laws; failing to
meaningfully enforce existing supervisory policies and procedures; and by
failing to take reasonable corrective action in response to mutual fund company
repeated warnings.

 

18



--------------------------------------------------------------------------------

VI. ORDER

THEREFORE, it is hereby ORDERED, by Consent, as follows:

 

  A. The Respondent shall permanently cease and desist from violations of the
Act.

 

  B. The Respondent shall pay an administrative fine in the amount of $5 million
dollars. This sum shall be (1) paid within 10 business days of signing the Offer
and deposited upon execution of the Division’s Order by the Hearing Officer;
(2) made by United States postal money order, certified check, bank cashier
check, bank money order or wire transfer; and (3) made payable to the
Commonwealth of Massachusetts.

 

  C. The Respondent shall not seek or accept, directly or indirectly,
reimbursement or indemnification, including, but not limited to any payments
made pursuant to any insurance policy, with regard to all amounts that
Respondent shall pay to the Division. Respondent further agrees that it shall
not claim, assert, or apply for tax deduction or tax credit with regard to any
state, federal or local tax for any penalty amounts that Respondent shall pay
pursuant to the Division’s administrative fine.

 

  D. The Respondent shall, in addition to the payment of an administrative fine
called for in Section (b) herein, pay disgorgement in the amount of $270 million
dollars as part of a joint administrative settlement with the SEC and other
civil regulators.

 

  E. The Respondent shall retain an independent distribution consultant
(“Independent Distribution Consultant”), within 60 days of the entry of the
final order of the SEC (“SEC Order”), acceptable to the staff of the SEC and the
Division. The Independent Distribution Consultant will develop a distribution
plan (“Distribution Plan”) to distribute fairly and proportionately the total
disgorgement outlined in Section (d) above and Section IV.B. of the SEC Order
dated August 28, 2006.

 

19



--------------------------------------------------------------------------------

  F. Respondent shall be responsible for all costs and expenses associated with
the development and implementation of the Distribution Plan for the distribution
of the disgorgement ordered in Section (d) above and Section IV.B. of the SEC
Order. Such costs and expenses shall include, without limitation (i) the
compensation of a tax administrator for the preparation of tax returns and/or
for seeking any Internal Revenue Service rulings; (ii) the payment of taxes; and
(iii) the payment of any distribution or consulting services as may be
reasonably required by the Independent Distribution Consultant. Respondent shall
cooperate with the tax administrator to see that all tax payments are timely
made, and all such tax payments shall be deposited in a Qualified Settlement
Fund (as defined by 26 C.F.R. §1.468B-1(c)) upon notice from the tax
administrator concerning the amount and the deadline for payment.

 

  G. Respondent shall cooperate fully with the Independent Distribution
Consultant to provide all information requested for its review, including
providing access to its files, books, records and personnel.

 

  H. The Independent Distribution Consultant shall develop a proposed
Distribution Plan for the distribution of disgorgement as specified above in
Section (d) above and Section IV.B. of the SEC Order, and any interest or
earnings thereon, according to a methodology developed in consultation with and
acceptable to the staff of the SEC and the Division.

 

20



--------------------------------------------------------------------------------

  I. The Division does not object to the proposed procedural deadlines
established by the SEC for the Independent Distribution Consultant to develop a
proposed Distribution Plan for the distribution of the disgorgement amount as
specified in the SEC Order to perform this analysis. For good cause shown, the
staff of the SEC and the Division may alter any of the procedural deadlines set
forth in the SEC Order.

 

  J. Any proposed Distribution Plan developed by the Independent Distribution
Consultant pursuant to Section (d) above and the SEC Order shall be submitted
simultaneously to the staff of the SEC and the Division.

 

  K. The Independent Distribution Consultant shall submit to Respondent, the
staff of the SEC and the Division the proposed Distribution Plan no more than
180 days after the entry of the Order.

 

  L. The proposed Distribution Plan developed by the Independent Distribution
Consultant shall be binding unless, within 210 days after the date of entry of
the SEC Order, Respondent, the staff of the SEC, or the Division advises, in
writing, the Independent Distribution Consultant of any determination or
calculation from the Distribution Plan that it considers to be inappropriate and
states in writing the reasons for considering such determination or calculation
inappropriate.

 

  M. With respect to any calculation with which Respondent, the staff of the
SEC, or the Division do not agree, such parties shall attempt in good faith to
reach an agreement within 240 days of the entry of the SEC Order. In the event
that Respondent, the staff of the SEC, and the Division are unable to agree on
an alternative determination or calculation, the determinations of the
Independent Distribution Consultant shall be included in the proposed
Distribution Plan.

 

21



--------------------------------------------------------------------------------

  N. Within 285 days of the date of entry of the SEC Order, the Independent
Distribution Consultant shall submit the proposed Distribution Plan for the
administration and distribution of disgorgement funds pursuant to the SEC’s
Rules on Fair Fund and Disgorgement Plans, 17 C.F.R. § 201.1101, et seq., (Rule
1101 through Rule 1106). Following an SEC Order approving a final plan of
distribution as provided in Rule 1104 (17 C.F.R. § 201.1104) of the SEC’s Rules
on Fair Fund and Disgorgement Plans, the Independent Distribution Consultant
shall take all necessary and appropriate steps to administer the final plan for
distribution of disgorgement funds in accordance with the terms of the approved
Distribution Plan.

 

  O.

For the period of engagement and for a period of two years from completion of
the engagement, the Independent Distribution Consultant shall not enter into any
employment, consultant, attorney-client, auditing, or other professional
relationship with Respondent, or any of its present or former affiliates,
directors, officers, employees, or agents acting in their capacity as such. Any
firm with which the Independent Distribution Consultant is affiliated in
performance of his or her duties under the SEC Order, or of which he/she is a
member, and any person engaged to assist the Independent Distribution Consultant
in the performance of his/her duties under the SEC Order, shall not, without
prior written consent of the SEC and the Division, enter into any employment,
consultant, attorney-client, auditing or other professional relationship with
Respondent, or any of

 

22



--------------------------------------------------------------------------------

 

Respondent’s present or former affiliates, directors, officers, employees, or
agents acting in the capacity as such for the period of the engagement and for a
period of two years after the engagement.

 

  P. This Order is not intended by the Massachusetts Securities Division to
subject any Covered Person to any disqualifications under the laws of any state,
the District of Columbia or Puerto Rico (collectively, “State”), including,
without limitation, any disqualifications from relying upon the State
registration exemptions or State safe harbor provisions. “Covered Person” means
Respondent, or any of its officers, directors, affiliates, current or former
employees, or other persons that would otherwise be disqualified as a result of
the Orders (as defined below.).

 

  Q. The SEC Final Judgment, the NYSE Stipulation and Consent, the NASD Letter
of Acceptance, Waiver and Consent, this Order and the order of any other State
in related proceedings against Respondent (collectively, the “Orders”) shall not
disqualify any Covered Person from any business that they otherwise are
qualified, licensed or permitted to perform under the applicable law of the
Commonwealth of Massachusetts and any disqualifications from relying upon this
state’s registration exemptions or safe harbor provisions that arise from the
Orders are hereby waived.

 

  R. The Orders shall not disqualify Respondent from any business that they
otherwise are qualified or licensed to perform under applicable state law.

 

  S.

If after the entry of this Order, the Respondent fails to comply with any of the
terms set forth in the Division’s Order, the Enforcement Section may institute
an action to have the Offer of Settlement and this Order declared null and void.

 

23



--------------------------------------------------------------------------------

Upon issuance of an appropriate Order and after a fair hearing, the Enforcement
Section may re-institute the action that had been brought against the
Respondent.

 

WILLIAM FRANCIS GALVIN SECRETARY OF THE COMMONWEALTH By:  

/s/ Diane Young-Spitzer

  Diane Young-Spitzer   Presiding Officer   Massachusetts Securities Division  
One Ashburton Place, 17th Floor   Boston, Massachusetts 02111

Issued: August 28, 2006

 

24